NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1694-18T2

YUSUF IBRAHIM, a/k/a
YUSUT IBRAHIM, YUSEF F.
IBRAHIM, YUSIF IBRAHIM,
YUSLIF IBRAHIM and YUSEF
IBRAHIM, and YUSUF MESHAL,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

    Respondent.
____________________________

                   Submitted December 2, 2020 – Decided December 30, 2020

                   Before Judges Whipple and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Yusuf Ibrahim, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Travis M. Anderson, Deputy
                   Attorney General, on the brief).
PER CURIAM

      Yusuf Ibrahim, an inmate at New Jersey State Prison (NJSP), appeals from

the November 5, 2018 final determination of the Department of Corrections

(DOC) adjudicating him guilty of prohibited act *.005, threatening another with

bodily harm or with any offense against his or her person or his or her property

in violation of N.J.A.C. 10A:4-4.1(a)(2)(ii). We affirm.

                                        I.

      The following facts are derived from the record. On September 18, 2018

at approximately 1:30 p.m., during mental health assessment rounds, Ibrahim

requested a meeting with a mental health clinician because of his concerns about

having a cellmate instead of being placed in a single lock prison cell. According

to Ibrahim, he suffers from a number of psychological disorders, including

intermittent explosive disorder.

      In response to Ibrahim's request, Dr. Flora DeFilippo and Officer D. Cieri

entered Ibrahim's jail cell. During this visit, Ibrahim threatened to "beat [his]

cellmate to death given the slightest reason," and referred to his convictions for

murder and dismemberment. On September 19, 2018, Sergeant J. DeJesus

issued a written disciplinary report charging Ibrahim with committing prohibited

act *.005. Ibrahim was placed in pre-hearing disciplinary housing, pending

                                                                          A-1694-18T2
                                        2
medical clearance. A corrections sergeant delivered a copy of the disciplinary

report to Ibrahim on September 19, 2018. An investigation was conducted, and

the matter was referred to a hearing officer.

      A disciplinary hearing was scheduled and postponed pending Ibrahim's

mental health evaluation. The second scheduled hearing was postponed because

further investigation was needed. Ultimately, the disciplinary hearing began on

September 26, 2018.     At the hearing, Ibrahim was represented by counsel

substitute and pled not guilty to the charge. The Disciplinary Hearing Officer

permitted Ibrahim to have four witnesses testify to support his claim: Officer

Cieri; his cellmate Chireno; and two inmates, Conley and McCedon.

      Officer Cieri stated that Ibrahim's prison cell was secured, and he did not

overhear the conversation between appellant and Dr. DeFilippo. Chireno stated

that Ibrahim conversed with Dr. DeFilippo in a "very polite manner" and

requested to be in a single lock cell because he was concerned about "sexual

assault." Conley and McCedon declined to provide statements. Ibrahim stated

at the hearing he only told Dr. DeFilippo about his fear of being "sexually

assaulted" and requested to be placed in a single locked cell.

      The hearing officer reviewed the record of the charge, the testimony, and

the evidence, including Ibrahim's mental health report, and found him guilty of


                                                                         A-1694-18T2
                                        3
committing disciplinary infraction *.005 by threatening bodily harm.          The

hearing officer imposed a sanction of 120 days of administrative segregation,

120 days' loss of commutation time, and thirty days' loss of recreational

privileges. Ibrahim appealed the decision. On October 5, 2018, the Associate

Administrator denied Ibrahim's appeal and upheld the hearing officer's decision.

      On March 16, 2020, respondent New Jersey Department of Corrections

moved for a remand to address whether Ibrahim requested or was offered the

opportunity to confront adverse witnesses. Line fifteen of the adjudication

report states, "[l]ist of adverse witnesses the inmate requests to confront/cross-

examine including those requested through the investigator" was left blank. We

granted the motion for remand, and the hearing officer provided a memo

attesting that Ibrahim was offered but declined the opportunity to confront

adverse witnesses.

                                       II.

      Our review of a final agency decision is limited. Reversal is appropriate

only when the agency's decision is arbitrary, capricious, or unreasonable, or

unsupported by substantial credible evidence in the record as a whole. Henry v.

Rahway State Prison, 81 N.J. 571, 579-80 (1980); see also In re Taylor, 158 N.J.

644, 657 (1999) (holding that a court must uphold an agency's findings, even if


                                                                          A-1694-18T2
                                        4
it would have reached a different result, so long as sufficient credible evidence

in the record exists to support the agency's conclusions). "[A]lthough the

determination of an administrative agency is entitled to deference, our appellate

obligation requires more than a perfunctory review." Figueroa v. N.J. Dep't of

Corr., 414 N.J. Super. 186, 191 (App. Div. 2010) (quoting Blackwell v. Dep't of

Corr., 348 N.J. Super. 117, 123 (App. Div. 2002)).

      "A finding of guilt at a disciplinary hearing shall be based upon substantial

evidence that the inmate has committed a prohibited act." N.J.A.C. 10A:4-

9.15(a). "Substantial evidence" is "such evidence as a reasonable mind might

accept as adequate to support a conclusion." Figueroa, 414 N.J. Super. at 192

(quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)). In other

words, it is "evidence furnishing a reasonable basis for the agency's action."

Figueroa, 414 N.J. Super. at 192 (quoting McGowan v. N.J. State Parole Bd.,

347 N.J Super. 544, 562 (App. Div. 2002)).

      We review a disciplinary decision to determine whether there is

substantial evidence in the record to support the hearing officer's finding that

the inmate committed a prohibited act. We also review the hearing officer's

proceedings to ensure the inmate received procedural due process. McDonald

v. Pinchak, 139 N.J. 188, 194-95 (1995). However, we "may not substitute [our]


                                                                           A-1694-18T2
                                        5
own factfinding for that of the agency." Tlumac v. High Bridge Stone, 187 N.J.

567, 573 (2006). We can overturn a decision only when it is "so wide off the

mark as to be manifestly mistaken." Ibid.

      Here, the hearing officer's decision finding defendant guilty of

disciplinary infraction *.005 in violation of N.J.A.C. 10A:4-4.1(a) was not

arbitrary or capricious.   The decision is supported by substantial credible

evidence in the record, and Ibrahim received all the procedural protections to

which he was entitled.

      Affirmed.




                                                                      A-1694-18T2
                                      6